Title: To Thomas Jefferson from Thomas Lomax, 28 May 1801
From: Lomax, Thomas
To: Jefferson, Thomas


               
                  Dear Sir
                  Pt. Tobago May 28th. 1801.
               
               The Bearer of this, is my second Son, who has Business in both Washington and Frederick-Town. I have directed him to wait upon you, and any Civilities you can find time to bestow upon him, will be gratefully acknowledged by me. I have also directed him, tho young & a Stranger in Washington, to endeavour to get a Brother, who is younger than himself, as a writer in some of the Publick Offices. He is approaching that Period in Life when the Mind may become vicious or torpid for the want of proper Employment. I will be extremely thankful to you for any Aid you can give him in the Business. Wishing you Health & Comfort I am with sincere Regard & Respect
               Yor. Friend & Obdt. Hmbe. Servt.
               
                  
                     Tho. Lomax
                  
               
            